Case 2:20-cv-08028-PA-RAO Document 18 Filed 03/08/21 Page 1 of 1 Page ID #:407



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ANGELA ROCHELLE COLE,                   Case No. CV 20-08028 PA (RAO)
 12                       Petitioner,          ORDER ACCEPTING FINDINGS,
                                               CONCLUSIONS, AND
 13          v.                                RECOMMENDATIONS OF
                                               UNITED STATES MAGISTRATE
 14    RICHARD MONTES, Warden,                 JUDGE
 15                       Respondent.
 16

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
 18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
 19   The time for filing objections to the Report and Recommendation has passed, and no
 20   objections have been received. Accordingly, the Court accepts and adopts the
 21   findings, conclusions, and recommendations of the Magistrate Judge.
 22          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
 23   dismissing this action with prejudice.
 24

 25   DATED: March 8, 2021
 26

 27

 28
